Citation Nr: 1743398	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to November 6, 2013, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 30 percent for right upper extremity peripheral neuropathy prior to November 6, 2013, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1956 to August 1958, and November 1958 to February 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of this case was subsequently transferred to the RO in San Diego, California.  

In November 2016, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

In a September 2017 letter, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for entitlement to increased ratings for his bilateral upper extremity peripheral neuropathy disabilities. 





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b). 

In a September 2017 letter, the Veteran indicated that he wished to withdraw his appeal for entitlement to increased ratings for his left and right upper extremity peripheral neuropathy disabilities.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issues must be dismissed. 









ORDER

The appeal for entitlement to an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to November 6, 2013, and in excess of 20 percent thereafter is dismissed.

The appeal for entitlement to an initial disability rating in excess of 30 percent for right upper extremity peripheral neuropathy prior to November 6, 2013, and in excess of 40 percent thereafter is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


